Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The response after non-final file March 10, 2021 is acknowledged.  Claims 1-23 were canceled, claims 24-28, 34-36 were amended and claims 37-39 were newly added.  Claims 24-39 are pending in the instant application.  
Claims 24-30 and 35-39 are allowed.  

Election/Restrictions
After further review, it was agreed upon that claims 31-34, claims drawn to non-elected inventions, would be canceled via Examiner’s amendment.  
Claims 24-30 and 36-39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because claim 35, previously withdrawn from consideration under 37 CFR 1.142, has been rejoined, the restriction requirement as set forth in the Office action mailed on December 7, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined invention, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The species election requirement as set forth in the Office action mailed on December 15, 2020, is hereby withdrawn.  


Examiner’s Comments

The objection to claim 24 is withdrawn in view of amendment of the claims filed March 10, 2021.

The rejection of claims 24-30 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed March 10, 2021.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Christina Onufryk on May 28,
2021.
The Application has been amended as follows:

Claims 31-34 are canceled. 


Claims 24-30 and 35-39 are allowed as filed in the amendment on March 10, 2021.

Reasons for Allowance
The closest prior art made of record is Cochran (WO2012064658 A1, cited in Applicant’s IDS).  Cochran teaches of a cystine knot peptide comprising the sequence GCPRILMRCKQDSDCLAGCVCGPNGFCG (see SEQ ID NO:1, truncated EETI-II) which meets the limitations of Z1 and Z2 being glycine, L2 comprising KQDSD (SEQ ID NO:93), L3 comprising LAG, L4 is Valine, L5 is GPNGF (instant SEQ ID NO:19).  The difference between the instant claims and Cochran is that L1 is not one of SEQ ID Nos:147-168 and 367.  The peptides of instant claim 24 are variants of EETI-II (variants of the L1 region) that bind to LRP6.  However, neither Cochran (or any other prior art) teach, 

Conclusion
Claims 24-30 and 35-39 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654